United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Winterville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-216
Issued: April 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2014 appellant filed a timely appeal from an April 29, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, and because more
than 180 days elapsed between the last merit decision, December 7, 2012, and the filing of this
appeal on October 27, 2014, the Board lacks jurisdiction to review the merits of this claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim as her request was untimely filed and failed to demonstrate
clear evidence of error.

1

5 U.S.C. §§ 8101-8193.

2

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On October 26, 2012 appellant, then a 47-year-old rural letter carrier, filed a traumatic
injury claim alleging that on October 20, 2012 she was involved in a motor vehicle accident in
the performance of duty. She alleged that she sustained a left shoulder strain and a possible left
scaphoid fracture. Appellant stopped work on October 20, 2012.
In an October 22, 2012 statement, appellant noted that she was in the process of making a
U-turn when she saw another car approaching. She advised that she stopped in the road because
she could not complete the turn safely and the other driver kept going and hit her postal vehicle.
Medical records that were submitted included an October 20, 2012 disability status report
from Vidant Medical Center with an illegible signature advising that appellant was able to return
to work on October 23, 2012, an October 25, 2012 emergency room report, in which
Dr. Nicholas Benson, Board-certified in emergency medicine, diagnosed a sprained neck and
wrist, and an October 26, 2012 disability status report in which a physician assistant found
appellant unable to work.
By letter dated November 5, 2012, OWCP notified appellant that evidence was
insufficient to establish her claim and advised her of the type of evidence needed.
On November 6, 2012 an employing establishment continuation of pay report reflected
that appellant was off work due to a fractured left scaphoid with immobilization of her left
thumb, wrist, and forearm. The report advised that her anticipated return to work was
November 20, 2012.
By decision dated December 7, 2012, OWCP denied appellant’s claim because the
medical evidence had not established a diagnosed condition causally related to the work-related
incident.
Appellant continued to submit evidence. In an October 20, 2012 diagnostic report,
Dr. Bruce Schroeder, a Board-certified diagnostic radiologist, noted that appellant had left
prominent snuffbox tenderness after a motor vehicle collision. He advised that an x-ray of the
left hand revealed no evidence of fracture or dislocation. Dr. Schroeder further noted that, if
there was a clinical concern for a radiographically occult scaphoid fracture, then he
recommended splinting with a repeat radiograph in 7 to 10 days or magnetic resonance imaging
(MRI) scan. In a November 5, 2012 disability status report, a physician assistant advised that
appellant was unable to work. In another November 19, 2012 disability status report,
Dr. Christopher Hasty, a Board-certified orthopedic surgeon, advised that appellant was able to
return to full duty without restrictions.
In a January 29, 2014 telephone call to OWCP’s district office, appellant alleged that she
had not received a development or denial letter. When advised that those letters were sent to the
address listed on her notice of traumatic injury, she stated that she had not been at that address in
over a year. OWCP representative further advised appellant that no returned mail had been
received. By letter dated January 30, 2014, appellant advised of her change of address.

2

On March 25, 2014 appellant requested reconsideration. She recounted how the motor
vehicle accident occurred and her actions and medical treatment thereafter. Appellant noted that
her address had changed and that she was unaware that her claim had been denied until
December 2013. Accident reports from October 20 and 23, 2012 were submitted. An employing
establishment accident investigation report advised that appellant was making a U-turn when
three-fourths of the way into the turn she came to a complete stop after seeing another vehicle
approaching. The other vehicle apparently did not see her until it was too late and collided with
her postal vehicle. The report advised that appellant was ticketed for failure to yield and noted
that she had previously injured her wrist in another work-related incident. Also submitted was
an October 20, 2012 emergency department discharge note indicating that she was diagnosed
with left wrist pain and motor vehicle collision muscle strain.
By decision dated April 29, 2014, OWCP denied appellant’s request for reconsideration
as untimely and found that there was no clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth section 10.607 of OWCP regulations, if the claimant’s
application for review shows clear evidence of error on the part of OWCP.4 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.6
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
3

Id. at § 10.607(a) (2011).

4

Id. at § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

5

See Alberta Dukes, 56 ECAB 247 (2005).

6

Robert G. Burns, 57 ECAB 657 (2006).

3

made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.7 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.8
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. The most recent OWCP merit decision in this case was issued on
December 7, 2012. Appellant did not request reconsideration until March 25, 2014, more than
one year after the December 7, 2012 merit decision. Therefore, it was not timely filed.
Appellant has alleged that she did not receive the development letter or the decision letter
denying her claim. The record establishes that OWCP sent the December 7, 2012 decision to her
address on record at that time which was the same address provided on the notice of traumatic
injury. The presumption is that the decision was received as under the mailbox rule it was
mailed in the normal course of business to the address of record.9 Consequently, appellant must
demonstrate clear evidence of error by OWCP in denying her request for a merit review of her
claim.
The Board finds that appellant has not established clear evidence of error in OWCP’s
December 7, 2012 decision. Appellant submitted an October 20, 2012 diagnostic report from
Dr. Schroeder, who noted that she had left prominent snuffbox tenderness after a motor vehicle
collision. Dr. Schroeder advised that an x-ray of the left hand revealed no evidence of fracture or
dislocation. He further noted that, if there was a clinical concern for a radiographically occult
scaphoid fracture, then he recommended splinting with a repeat radiograph in 7 to 10 days or
MRI scan. Although this report provides a history of the injury, it is not sufficient to establish
clear evidence of error. Other medical evidence submitted after the December 7, 2012 decision
equally does not establish clear evidence of error.
Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.10 This evidence does not raise a substantial question
as to the correctness of OWCP’s decision in its denial of appellant’s claim.
Appellant also submitted several accident reports. However, the occurrence of the
October 20, 2012 work incident is not in dispute. The claim was denied because the medical
evidence did not establish that the incident caused an injury. Thus, this evidence is not relevant

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
8

Nancy Marcano, 50 ECAB 110 (1998).

9

See Kenneth E. Harris, 54 ECAB 502 (2003).

10

See supra note 7.

4

to the issue decided by OWCP.11 Consequently, OWCP properly found that the untimely
reconsideration request did not establish clear evidence of error.
On appeal, appellant argues that she was legitimately injured on the job and that she and
her supervisor followed the proper protocol. However, the Board does not have jurisdiction over
the merits of the claim. As explained, appellant’s request for reconsideration was untimely filed
and did not present clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See supra note 6.

5

